DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4 – 12, 14 – 15, and 18 – 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Benjamin (US 20100004730 A1)
Regarding claim 1, Benjamin discloses a delivery system for an implantable medical device (prosthesis delivery device) (abstract), comprising: 
an outer shaft (introducer sheath 110) having a distal end region (tip region), a proximal end region (towards the handle) and a lumen extending therebetween; 
a handle (main body 106) coupled to the proximal end region of the outer shaft (sheath 110) (paragraph [0061] and Fig. 12), wherein the handle (main body 106) includes a first actuator (tabs 114) (paragraph [0065]), a carriage (see annotated Fig. 12) and a housing (see annotated Fig. 12); 
a cap (see annotated Fig. 12) coupled to the handle (main body 106) (Fig. 12); and 
a resistance member (annular seal member 150) (paragraph [0077]) disposed along a portion of the cap (see annotated Fig. 12); 
wherein the cap (see annotated Fig. 12) is configured to shift between a first configuration (not completely tightened onto body 140) and a deployment configuration (tightened onto body 140, such that seal member 150 is compressed) (paragraph [0077]), and wherein the carriage (see annotated Fig. 12) is free from the resistance member (seal member 150) (Examiner’s note: prior to compression the seal member is not pressed up against the carriage) in the first configuration (not completely tightened onto body 140) and wherein the resistance member (seal member 150) contacts the carriage (see annotated Fig. 12) in the deployment configuration (tightened onto body 140, such that seal member 150 is compressed) (paragraph [0077]).
Annotated Figure 12 of Benjamin

    PNG
    media_image1.png
    543
    562
    media_image1.png
    Greyscale

Regarding claim 4, Benjamin discloses wherein the carriage (see annotated Fig. 12) is configured to rotate (Examiner’s note: the carriage, as denoted in annotated Fig. 12, is free to rotate prior to the compression of the seal member 150 – paragraph [0078]), and wherein the resistance member (seal member 150) is configured to increase a rotational force required to rotate the carriage in the deployment configuration (paragraph [0078]).
Regarding claim 5, Benjamin discloses wherein the cap (see annotated Fig. 12) includes a circumferential groove (see annotated Fig. 12) positioned along a proximal 
Annotated Figure 12 of Benjamin

    PNG
    media_image1.png
    543
    562
    media_image1.png
    Greyscale

Regarding claim 1, (alternate embodiment) Benjamin discloses a delivery system for an implantable medical device, comprising: 
an outer shaft (inner core 154) having a distal end region (tip region), a proximal end region (towards the handle) and a lumen extending therebetween; 
a handle (main body 106) coupled (indirectly coupled) to the proximal end region of the outer shaft (inner core 154) (paragraph [0077] and Fig. 12), wherein the handle (main body 106) includes a first actuator (tabs 114), a carriage (see annotated Fig. 12’) and a housing (main body 106); 
a cap (see annotated Fig. 12’) coupled (indirectly coupled) to the handle (main body 106) (Fig. 12); and 
a resistance member (annular seal member 150) (paragraph [0077]) disposed along a portion of the cap (see annotated Fig. 12’); 
wherein the cap (see annotated Fig. 12’) is configured to shift between a first configuration (when not touching body 140) and a deployment configuration (tightened onto body 140, such that seal member 150 is compressed) (paragraph [0077]), and wherein the carriage (see annotated Fig. 12’) is free from the resistance member (seal member 150) (Examiner’s note: prior to compression the seal member is not pressed up against the carriage) in the first configuration (when not tightened onto body 140) and wherein the resistance member (seal member 150) contacts the carriage (see annotated Fig. 12’) in the deployment configuration (tightened onto body 140, such that seal member 150 is compressed) (paragraph [0077]).
Annotated Figure 12’ of Benjamin

    PNG
    media_image2.png
    389
    545
    media_image2.png
    Greyscale

Regarding claim 6, (alternate embodiment) Benjamin discloses further comprising an implant loading device (introducer sheath 110) positioned adjacent (next to, in the longitudinal direction) the distal end region of the outer shaft (inner core 154) (Fig. 12).
Regarding claim 7, (alternate embodiment) Benjamin discloses wherein the cap (see annotated Fig. 12’) includes an inner surface (see annotated Fig. 12’), an outer surface (see annotated Fig. 12’) and a wall (see annotated Fig. 12’) extending therebetween, and wherein the cap (see annotated Fig. 12’) includes an aperture (see annotated Fig. 12’) extending through a wall of the cap (see annotated Fig. 12’).
Annotated Figure 12’ of Benjamin

    PNG
    media_image2.png
    389
    545
    media_image2.png
    Greyscale

Regarding claim 8, (alternate embodiment) Benjamin discloses wherein the aperture (see annotated Fig. 12’) includes a length (see annotated Fig. 12’), and wherein the length of the aperture corresponds to a distance along which the cap shifts between the first configuration and the deployment configuration (Examiner’s note: the length as denoted in annotated Fig. 12’ is the length of the threads, which is also the length of the aperture, and because the cap travels only as far as the threads, then the length corresponds to the distanced traveled by the cap).
Regarding claim 9, (alternate embodiment) Benjamin discloses wherein the aperture (see annotated Fig. 12’) is aligned along a longitudinal axis of the cap (see annotated Fig. 12’).
Annotated Figure 12’ of Benjamin

    PNG
    media_image2.png
    389
    545
    media_image2.png
    Greyscale

Regarding claim 10, (alternate embodiment) Benjamin discloses wherein the aperture (see annotated Fig. 12’’) is offset from a longitudinal axis of the cap (see annotated Fig. 12’’).
Annotated Figure 12’’ of Benjamin

    PNG
    media_image3.png
    389
    545
    media_image3.png
    Greyscale

Regarding claim 11, (alternate embodiment) Benjamin discloses wherein rotating (rotating with the threads) the cap (see annotated Fig. 12’’) shifts it between the first configuration and the deployment configuration (paragraph [0077]).
Regarding claim 12, (alternate embodiment) Benjamin discloses wherein the cap (see annotated Fig. 12’) includes a circumferential lip (see annotated Fig. 12’) extending circumferentially along a distal end region thereof.
Annotated Figure 12’ of Benjamin

    PNG
    media_image2.png
    389
    545
    media_image2.png
    Greyscale

Regarding claim 14, (alternate embodiment) Benjamin discloses wherein the resistance member (seal member 150) is configured to exert a radially outward force on an inner surface (see annotated Fig. 12’) of the carriage in the deployment configuration (paragraph [0077]).
Annotated Figure 12’ of Benjamin

    PNG
    media_image2.png
    389
    545
    media_image2.png
    Greyscale

Regarding claim 15, Benjamin discloses a delivery system for an implantable medical device (prosthesis delivery device) (abstract), comprising: 
an outer shaft (introducer sheath 110) having a distal end region (tip region), a proximal end region (towards the handle) and a lumen extending therebetween; 
a handle (main body 106) coupled to the proximal end region of the outer shaft (sheath 110) (paragraph [0061] and Fig. 12), wherein the handle (main body 106) includes a first actuator (tabs 114), a carriage (see annotated Fig. 12) and a housing (see annotated Fig. 12); 
a cap (see annotated Fig. 12) coupled to the handle (main body 106) (Fig. 12); and 
a resistance member (annular seal member 150) (paragraph [0077]) disposed along a portion of the cap (see annotated Fig. 12); 
wherein the cap (see annotated Fig. 12) is configured to shift between a first configuration (wherein the cap is not completely tightened onto body 140) and a deployment configuration (wherein the cap is tightened onto body 140, such that seal member 150 is compressed) (paragraph [0077]), and wherein the carriage (see annotated Fig. 12) is free from the resistance member (seal member 150) (Examiner’s note: prior to compression the seal member is not pressed up against the carriage) in the first configuration (not completely tightened onto body 140) and wherein the resistance member (seal member 150) contacts the carriage (see annotated Fig. 12) in the deployment configuration (tightened onto body 140, such that seal member 150 is compressed) (paragraph [0077]).
Annotated Figure 12 of Benjamin

    PNG
    media_image1.png
    543
    562
    media_image1.png
    Greyscale

Regarding claim 18, Benjamin discloses wherein the carriage (see annotated Fig. 12) is configured to rotate (Examiner’s note: the carriage, as denoted in annotated Fig. 12, is free to rotate prior to the compression of the seal member 150 – paragraph [0078]), and wherein the resistance member (seal member 150) is configured to increase a rotational force required to rotate the carriage in the deployment configuration (paragraph [0078]).
Regarding claim 19
engaging the implantable medical device (stent graft 80) with a medical device delivery system (catheter system 100) in a pre-deployment configuration (wherein the cap is not completely tightened onto body 140), the medical device delivery system (catheter system 100) including: 
an outer shaft (introducer sheath 110) having a distal end region (tip region), a proximal end region (towards the handle) and a lumen extending therebetween; 
a handle (main body 106) coupled to the proximal end region of the outer shaft (sheath 110) (paragraph [0061] and Fig. 12), wherein the handle (main body 106) includes a first actuator (tabs 114), a carriage (see annotated Fig. 12) and a housing (see annotated Fig. 12); 
a cap (see annotated Fig. 12) coupled to the handle (main body 106) (Fig. 12); and 
a resistance member (annular seal member 150) (paragraph [0077]) disposed along a portion of the cap (see annotated Fig. 12); 
converting the medical device delivery system (catheter system 100) from a pre-deployment configuration (wherein the cap is not completely tightened onto body 140) to a deployment configuration (wherein the cap is tightened onto body 140, such that seal member 150 is compressed), wherein converting the medical device delivery system (catheter system 100) includes shifting the cap (see annotated Fig. 12) from a first position (wherein the cap is not completely tightened onto body 140) to a second position (wherein the cap is tightened onto body 140, such that seal member 150 is compressed), wherein the carriage (see 
Annotated Figure 12 of Benjamin

    PNG
    media_image1.png
    543
    562
    media_image1.png
    Greyscale

Claims 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Quint (US 20140330219 A1).
Regarding claim 19, Quint discloses a method of manufacturing an implantable medical device (implant device) (abstract), the method comprising: 
engaging the implantable medical device (implant 105) with a medical device delivery system (release device 100) in a pre-deployment configuration (wherein the ball 26 is seated within seat 70), the medical device delivery system (release device 100) including: 
an outer shaft (outer sleeve 96) having a distal end region (tip region), a proximal end region (towards the handle) and a lumen extending therebetween (paragraph [0044] and Fig. 1); 
a handle (hand unit 16) coupled to the proximal end region of the outer shaft (outer sleeve 96) (paragraph [0044] and Fig. 1), wherein the handle (hand unit 16) includes a first actuator (grip segment 18), a carriage (main body 44) and a housing (inner face 62); 
a cap (grip segment 20) coupled to the handle (hand unit 16) (Fig. 1); and 
a resistance member (ball 58) (paragraph [0048]) disposed along a portion of the cap (grip segment 20); 
converting the medical device delivery system (release device 100) from a pre-deployment configuration (wherein the ball 58 is seated in seat 70) to a deployment configuration (wherein the cap is tightened onto body 140, such that seal member 150 is compressed), wherein converting the medical device 
Regarding claim 20, Quint discloses wherein the implantable medical device (implant 105) includes an implantable heart valve (cardiac valves – paragraph [0003]).
Allowable Subject Matter
Claims 2, 3, 13, and 16 – 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Gray (US 20150305863 A1) teaches a cap, a resistance member, a carriage, and a housing.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew P. Restaino whose telephone number is (571)272-4748.  The examiner can normally be reached on Mon - Fri 8:00 - 4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/GEORGE J ULSH/Primary Examiner, Art Unit 3771